DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 34, each claim recites “a thickness of the recess is about a thickness of the cover”.  This limitation includes the term “about” which is a term of degree whose scope is not made clear in the specification or claims.  This renders these claims indefinite as one of skill in the art is unable to determine what range of values is encompassed by “about”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2013/0028765 to Yokozawa et al. (Yokozawa hereinafter).
Regarding claim 21, Yokozawa teaches a pump (1) capable of operating as a blower, comprising a housing (2) with an inlet (5) and outlet (6), a first side (60) and a second side (4) joined by a sidewall (4a, 4b, 42), a radially extending channel (81) with an outer end (85a), and an inner end (46a), an electric motor assembly (20, 50), an impeller (21) in an interior space (17), a wire (7), a bridge (88a), an arm (83), and a cover (82).
Regarding claim 22, Yokozawa teaches that the cover has a first axial thickness (at 85a) which is less than the housing (at 82a) adjacent the channel.
Regarding claim 23, Yokozawa teaches an exterior surface (42) on the second side configured with a recess (gap in 42 through which wires 7 pass) configured to receive the cover (82) and on the second side (4) of the housing.
Regarding claim 24, as best understood by the examiner, Yokozawa teaches that the thickness of the recess is about the same as the thickness of the cover (82) such that the cover is generally flush with the exterior surface (42) of the housing.
Regarding claim 25, Yokozawa teaches that the radially extending channel (81) comprises an opening (through which the wires 7 pass) into the interior space (17).
Regarding claim 26, Yokozawa teaches that the wires are fully axially received in the channel (81).
Regarding claim 27, Yokozawa teaches an interior surface (inward facing surface of 42) facing the interior space (17) with the radially extending channel forming an opening (through which wires 7 pass) on the second side of the housing.
Regarding claim 28, Yokozawa teaches a first opening (5a) and a second opening (46a) with the wires (7) passing through both.
Regarding claim 29, Yokozawa teaches multiple wires (7) and a projection (between channels 85b in Fig. 8(b)) separating the wires.
Regarding claim 30, Yokozawa teaches multiple wires (7) and a projection (between channels 85a) separating the wires.
Regarding claim 31, Yokozawa teaches a pump (1) capable of operating as a blower, comprising a housing (2) with an inlet (5) and outlet (6), a first side (60) and a second side (4) joined by a sidewall (4a, 4b, 42), a radially extending channel (81) with an outer end (85a), and an inner end (46a), an electric motor assembly (20, 50), an impeller (21) in an interior space (17), a wire (7) with conductors (7b), a retaining member (46a) and a cover (83) with the retaining member and cover positioned as claimed.
Regarding claim 32, Yokozawa teaches that the cover has a first axial thickness (at 85b) which is less than the housing (at 82a) adjacent the channel.
Regarding claim 33, Yokozawa teaches an exterior surface (42) on the second side configured with a recess (gap in 42 through which wires 7 pass) configured to receive the cover (83) and on the second side (4) of the housing.
Regarding claim 34, as best understood by the examiner, Yokozawa teaches that the thickness of the recess is about the same as the thickness of the cover (83) such that the cover is generally flush with the exterior surface (42) of the housing.
Regarding claim 35, Yokozawa teaches that the radially extending channel (81) comprises an opening (through which the wires 7 pass) into the interior space (17).
Regarding claim 36, Yokozawa teaches that the wires are fully axially received in the channel (81).
Regarding claim 37, Yokozawa teaches a second retaining member (82) configured to retain the conductor (7). 
Regarding claim 38, Yokozawa teaches multiple wires (7) and a projection (between channels 85b in Fig. 8(b)) separating the wires.
Regarding claim 39, Yokozawa teaches multiple wires (7) and a projection (between channels 85a) separating the wires.
Regarding claim 40, Yokozawa teaches a pump (1) capable of operating as a blower, comprising a housing (2) with an inlet (5) and outlet (6), a first side (60) and a second side (4) joined by a sidewall (4a, 4b, 42), a radially extending channel (81) with an outer end (85a), and an inner end (46a), an electric motor assembly (20, 50), an impeller (21) in an interior space (17), a wire (7) with conductors (7b), and a cover (83) with the cover positioned as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        27 March 2021